Exhibit 10.1

LOGO [g77785g07t52.jpg]

RETENTION AGREEMENT

This Retention Agreement (the “Agreement”) is made and entered into this 15 day
of October, 2009 (the “Effective Date”), by and between Dwight Winstead (the
“Executive”) and CareFusion Corporation (the “Company”).

WITNESSETH:

WHEREAS, the Executive has been employed as the Chief Operating Officer of the
Company; and

WHEREAS, the Company and the Executive desire to enter into this Agreement to
retain the Executive’s services.

NOW, THEREFORE, in consideration of the above premises and mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt of which is hereby acknowledged, the parties hereto agree as
follows:

1. Term of Agreement.

The term of this Agreement begins on the Effective Date and ends on the third
anniversary of the Effective Date (the “Term”). Notwithstanding anything to the
contrary in this Agreement, during the Term, the Executive is and shall continue
to be employed by the Company on an “at will” basis.

2. Retention Award.

To create an incentive for the Executive to remain employed by the Company
during the Term, the Company shall grant the Executive a retention award
consisting of restricted stock units to be granted pursuant to the terms and
conditions of the Retention Award and Restricted Stock Units Agreement attached
hereto as Appendix A.

3. Notice of Termination.

During the Term, the Company or the Executive shall provide the other party six
months’ written notice before terminating the Executive’s employment for any
reason (the “Notice of Termination”), except that the Company may, in lieu of
providing the Notice of Termination, pay the Executive a lump-sum cash payment
equal to six months’ Base Salary (as defined in section 4(a)(i)(1)) by no later
than three business days after termination of employment.

4. Severance Payments.

(a) Termination without Cause or for Good Reason.

(i) Upon termination of the Executive’s employment during the Term either by the
Company without Cause (as defined in Section 4(a)(ii)) or by the Executive for
Good Reason (as defined in Section 4(a)(iii)), the Company shall pay the
Executive (1) accrued but unpaid base salary and any annual bonus earned but
unpaid for the fiscal year before the year in which the Executive’s



--------------------------------------------------------------------------------

employment is terminated (the “Accrued Obligations”), payable by no later than
three business days after termination of employment; (2) the annual bonus earned
based on actual achievement of performance objectives for the fiscal year in
which the Executive’s employment is terminated multiplied by a fraction, the
numerator of which is the number of whole and partial days (rounded up) from the
beginning of that fiscal year until the date of termination of employment, and
the denominator of which is 365 or, for leap years, 366 (“Prorated Actual
Bonus”), payable at the time annual bonuses are paid to active executives of the
Company; and (3) the following severance payment (“Severance Payment”):

(1) If the Notice of Termination is given on or before the second anniversary of
the Effective Date, the Severance Payment shall be an amount equal to the sum of
the Executive’s annual base salary (“Base Salary”) and target annual bonus
opportunity, each with respect to the fiscal year in which the Executive’s
employment is terminated and each as determined without regard to any reduction
that constitutes Good Reason, which amount shall be paid in equal installments
over a period of one year in accordance with the Company’s normal payroll
schedule; or

(2) If the Notice of Termination is given after the second anniversary and on or
before the third anniversary of the Effective Date, the Severance Payment shall
be an amount equal to the sum of Base Salary plus the average of the actual
annual bonus paid in the two fiscal years before the year in which the
Executive’s employment is terminated, which amount shall be paid in equal
installments over a period of one year in accordance with the Company’s normal
payroll schedule.

(ii) “Cause” means

(1) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company (other than any such failure resulting
from incapacity due to physical or mental illness), as determined by the
Company’s Board of Directors (or a committee thereof) no earlier than 30 days
after a written demand for substantial performance is delivered to the
Executive, which specifically identifies the manner in which the Company
believes that the Executive has willfully and continuously failed to perform
substantially the Executive’s duties with the Company;

(2) the willful engaging by the Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company or its affiliates;

(3) conviction of a felony; or

(4) a material breach of the restrictive covenants in this Agreement subject to
the cure provisions of Section 5.

For purposes of this definition, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s act or omission was in the best interests of the Company.

 

2



--------------------------------------------------------------------------------

(iii) “Good Reason” means, in the absence of the written consent of the
Executive:

(1) a material reduction in the Executive’s Base Salary or target annual bonus
opportunity; or

(2) the Company requiring the Executive to be based at any office or location
more than thirty-five (35) miles from its location as of the Effective Date,
provided that reasonable travel required in connection with the Executive’s
reporting relationships and responsibilities shall not be deemed to be Good
Reason.

The Executive must provide notice to the Company of the existence of one of the
“Good Reason” conditions within 90 days after the initial existence of the “Good
Reason” condition, upon the notice of which the Company shall have 30 days to
remedy the condition and not be required to pay any amount of severance. In all
cases, for the Executive to receive any Severance Payment, the Executive’s
termination must occur no later than two years following the initial existence
of one or more of the “Good Reason” conditions arising without the consent of
the Executive.

(b) Termination by the Executive without Good Reason. Upon termination of
employment during the Term by the Executive without Good Reason (including, but
not limited to, retirement), the Company shall pay the Executive (i) his Accrued
Obligations and (ii) his Prorated Actual Bonus. No Severance Payments, or any
other payments, shall be made.

(c) Termination by the Company for Cause. Upon termination of the Executive’s
employment during the Term by Company for Cause, the Company shall pay the
Executive his Accrued Obligations. No Severance Payments, or any other payments,
shall be made.

(d) Termination due to Death or Disability. Upon termination of the Executive’s
employment during the Term due to death or Disability (as defined in the
CareFusion Corporation 2009 Long-Term Incentive Plan), the Company shall pay the
Executive (or his estate) (i) his Accrued Obligations and (ii) his Prorated
Actual Bonus. No Severance Payments, or any other payments, shall be made.

(e) Timing of Severance Payments. Except as otherwise specified under
Section 7(k)(iv), any Severance Payment shall be payable, if at all, no later
than the payroll period coincident with or next following the expiration of any
period during which the Executive may revoke the Release executed pursuant to
Section 6, so long as the Release becomes effective no later than 60 days after
the Executive’s termination of employment. Notwithstanding the foregoing, if the
period during which the Executive has discretion to execute or revoke the
Release straddles two taxable years of the Executive, then the Company shall
make the payment in the second of such taxable years, regardless of which
taxable year the Executive actually delivers the executed Release to the
Company.

5. Restrictive Covenants.

By executing this Agreement, the Executive agrees to abide by the following
restrictive covenants for the period beginning on the Effective Date and ending
on the last day of the 24-month period after the date of termination of
employment (the “Restricted

 

3



--------------------------------------------------------------------------------

Period”) as consideration for the payments provided under Section 4, and
acknowledges that the provisions and covenants contained in this Section 5 are
ancillary and material to the terms of this Agreement and that the limitations
contained herein are reasonable in geographic and temporal scope and do not
impose a greater restriction or restraint than is necessary to protect the
goodwill and other legitimate business interests of the Company. The Executive
also acknowledges and agrees that the provisions of this Section 5 do not
adversely affect the Executive’s ability to earn a living in any capacity that
does not violate the covenants contained herein. The Executive also acknowledges
that before the Executive shall be determined to have breached any provision or
covenant contained in this Section 5, the Executive shall have been given notice
of any such alleged breach and been given 45 days after receipt of such notice
of such breach to cure or remedy any such breach that is reasonably susceptible
of cure or remedy.

(a) Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company and all of its subsidiaries, partnerships, joint
ventures, limited liability companies, and other affiliates (the “CareFusion
Group”), all secret or confidential information, knowledge or data relating to
the CareFusion Group and its businesses (including, without limitation, any
proprietary and not publicly available information concerning any processes,
methods, trade secrets, intellectual property, research secret data, costs,
names of users or purchasers of their respective products or services, business
methods, operating or manufacturing procedures, or programs or methods of
promotion and sale) that the Executive has obtained or obtains during the
Executive’s employment by the CareFusion Group and that is not public knowledge
(other than as a result of the Executive’s violation of this Section 5(a))
(“Confidential Information”). The Executive shall not communicate, divulge or
disseminate Confidential Information at any time during or after the Executive’s
employment and/or service as a consultant with the CareFusion Group, except with
prior written consent of a corporate officer of Company, or as otherwise
required by law or legal process. All records, files, memoranda, reports,
customer lists, drawings, plans, documents and the like that the Executive uses,
prepares or comes into contact with during the course of the Executive’s
employment shall remain the sole property of the Company and/or the CareFusion
Group, as applicable, and shall be turned over to the applicable CareFusion
Group company upon termination of the Executive’s employment.

(b) Non-Recruitment of CareFusion Group Employees, Etc. During the Executive’s
employment with the CareFusion Group and for the Restricted Period, the
Executive shall not (i) solicit, participate in, or promote the solicitation of
any person who was employed by the CareFusion Group at any time during the
six-month period before the Executive’s termination of employment to leave the
employ of CareFusion Group; or (ii) on behalf of the Executive or any other
person, hire, employ, or engage any such person. The Executive further agrees
that, during the Executive’s employment with the CareFusion Group and for the
Restricted Period, if an employee of the CareFusion Group contacts the Executive
about prospective employment, the Executive will inform that employee that the
Executive cannot discuss the matter further without informing the CareFusion
Group.

(c) Non-Solicitation of Business. The Executive acknowledges and agrees that
Company’s customers and any information regarding Company’s customers is
confidential and constitutes trade secrets. In recognition of the confidential
and trade secret nature of information regarding Company’s customers, the
Executive agrees that during the Restricted Period, the Executive shall not
(either

 

4



--------------------------------------------------------------------------------

directly or indirectly or as an officer, agent, employee, partner or director of
any other company, partnership or entity) solicit on behalf of any competitor of
the CareFusion Group the business of (i) any customer of the CareFusion Group at
the time of the Executive’s employment or date of termination of employment, or
(ii) any potential customer of the CareFusion Group which the Executive knew to
be an identified, prospective purchaser of services or products of the
CareFusion Group.

(d) Employment by Competitor. During the Restricted Period, the Executive shall
not invest in (other than in a publicly traded company with a maximum investment
of no more than 1% of outstanding shares), counsel, advise, or be otherwise
engaged or employed by, any entity or enterprise that competes with the
CareFusion Group, by developing, manufacturing or selling any product or service
of a type, respectively, developed, manufactured or sold by the CareFusion
Group.

(e) No Disparagement.

(i) The Executive and the Company shall at all times refrain from taking actions
or making statements, written or oral, that denigrate, disparage or defame the
goodwill or reputation of the Executive or the CareFusion Group, as the case may
be, or any of its trustees, officers, security holders, partners, agents or
former or current employees and directors. The Executive further agrees not to
make any negative statement to third parties relating to the Executive’s
employment or any aspect of the businesses of CareFusion Group and not to make
any statements to third parties about the circumstances of the termination of
the Executive’s employment, or about the CareFusion Group or its trustees,
directors, officer, security holders, partners, agents or former or current
employees and directors, except as may be required by a court or government
body.

(ii) The Executive further agrees that, following termination of employment for
any reason, the Executive shall assist and cooperate with the Company with
regard to any matter or project in which the Executive was involved during the
Executive’s employment with the Company, including but not limited to any
litigation that may be pending or arise after such termination of employment.
Further, the Executive agrees to notify the Company at the earliest reasonable
opportunity of any contact that is made by any third parties concerning any such
matter or project. The Company shall not unreasonably request such cooperation
of the Executive and shall cooperate with the Executive in scheduling any
assistance by the Executive taking into account the Executive’s business and
personal affairs and shall compensate the Executive for any lost wages or
expenses associated with such cooperation and assistance.

(f) Inventions. All plans, discoveries and improvements, whether patentable or
unpatentable, made or devised by the Executive, whether alone or jointly with
others, from the date of the Executive’s initial employment by the Company and
continuing until the end of any period during which the Executive is employed by
the CareFusion Group, relating or pertaining in any way to the Executive’s
employment with or the business of the CareFusion Group (each, an “Invention”),
shall be promptly disclosed in writing to the Secretary of the Company and are
hereby transferred to and shall redound to the benefit of the Company and shall
become and remain its sole and exclusive property. The Executive agrees to
execute any assignment to the Company or its nominee, of the

 

5



--------------------------------------------------------------------------------

Executive’s entire right, title and interest in and to any Invention and to
execute any other instruments and documents requisite or desirable in applying
for and obtaining patents, trademarks or copyrights, at the expense of the
Company, with respect thereto in the United States and in all foreign countries,
that may be required by the Company. The Executive further agrees, during and
after the Restricted Period, to cooperate to the extent and in the manner
required by the Company, in the prosecution or defense of any patent or
copyright claims or any litigation, or other proceeding involving any trade
secrets, processes, discoveries or improvements covered by this covenant, but
all necessary expenses thereof shall be paid by the Company. This Section 5(f)
does not apply to an Invention which qualifies fully as a nonassignable
invention under the provisions of section 2870 of the California Labor Code. The
Executive acknowledges that a condition for an Invention to qualify fully as a
nonassignable invention under the provisions of Section 2870 of the California
Labor Code is that the Invention must be protected under patent laws. The
Executive has reviewed the notification in Appendix B (the “Limited Exclusion
Notification”) and agrees that his or her signature acknowledges receipt of the
notification. However, the Executive agrees to disclose promptly in writing to
Company all innovations (including Inventions) conceived, reduced to practice,
created, derived, developed, or made by the Executive during the term of
employment and for three months thereafter, whether or not the Executive
believes such innovations are subject to this Section 5(f), to permit a
determination by Company as to whether or not the innovations should be the
property of Company. Any such information will be received in confidence by
Company.

(g) Acknowledgement and Enforcement. The Executive acknowledges and agrees that:
(i) the purpose of the foregoing covenants is to protect the goodwill, trade
secrets and other Confidential Information of the Company; (ii) because of the
nature of the business in which the CareFusion Group is engaged and because of
the nature of the Confidential Information to which the Executive has access,
the Company would suffer irreparable harm and it would be impractical and
excessively difficult to determine the actual damages of the CareFusion Group in
the event the Executive breached any of the covenants of this Section 5(g); and
(iii) remedies at law (such as monetary damages) for any breach of the
Executive’s obligations under this Section 5(g) would be inadequate. The
Executive therefore agrees and consents that (X) if the Executive commits any
breach of a covenant under this Section 5(g) during the Restricted Period, all
unpaid severance benefits will be immediately forfeited, and (Y) if the
Executive commits any breach of a covenant under this Section 5(g) or threatens
to commit any such breach at any time, the Company shall have the right (in
addition to, and not in lieu of, any other right or that may be available to it)
to temporary and permanent injunctive relief from a court of competent
jurisdiction, without posting any bond or other security and without the
necessity of proof of actual damage.

(h) Similar Covenants in Other Agreements Unaffected. The Executive may be or
become subject to covenants contained in other agreements (including but limited
to stock option and restricted stock unit agreements) which are similar to those
contained in this Section 5(h). Further, a breach of the covenants contained in
this Section 5(h) may have implications under the terms of such other
agreements, including but not limited to a forfeiture of equity awards and
long-term cash compensation. The Executive acknowledges the foregoing and
understands that the covenants contained in this Section 5(h) are in addition
to, and not in substitution of, the similar covenants contained in any such
other agreements. The Company agrees that any forfeiture or repayment obligation
under any such agreement shall be subject to arbitration as specified under
Section 7(i).

 

6



--------------------------------------------------------------------------------

6. Release.

As a condition to receiving any payment specified under Section 4, the Executive
shall be required to sign and deliver to the Company, and may not revoke or
violate the terms of, a general release of all claims, substantially in the form
attached as Appendix C, as revised from time to time to comply with applicable
law or to reflect changes made to the Company’s standard form of general release
of all claims for all employees (the “Release”). In no case will payments be
made or begin before the end of any rescission period required by applicable law
or regulation in connection with any release or waiver that the Executive is
asked to sign.

7. Miscellaneous.

(a) Nonduplication; No Impact on Benefits. Any Severance Payment made to the
Executive shall be in lieu of any severance or similar payments that otherwise
might be payable under any plan, program, policy or agreement sponsored by the
Company that provides severance benefits to employees upon termination of
employment, except that (i) any Severance Payment made shall be in addition to
any acceleration of payment or vesting of any equity award granted to the
Executive; and (ii) if the Executive is eligible to receive severance benefits
under the CareFusion Corporation Executive Change in Control Severance Plan (the
“Change in Control Severance Plan”) following a Change in Control (as defined in
the Change in Control Severance Plan), no Severance Payment shall be made under
this Agreement. Except as may otherwise be specifically stated under any
employee benefit plan, policy, or program, no amount payable under this
Agreement shall be treated as compensation for purposes of calculating the
Executive’s right under any such plan, policy, or program.

(b) Funding. Benefits payable under this Agreement will be paid only from the
general assets of the Company or a successor. This Agreement does not create any
right to or interest in any specific assets of the Company.

(c) Indemnification. If arbitration or litigation shall be brought to enforce or
interpret any provision of this Agreement which relates to the Company’s
obligation to make payments hereunder, then the Company, to the extent permitted
by applicable law, shall indemnify the Executive for his or her reasonable
attorneys’ fees and expenses incurred in such proceedings.

(d) No Mitigation. The Executive shall not be obligated to seek other employment
in mitigation of the amounts payable under any provision of this Agreement, and
the obtaining of such other employment shall not effect any reduction of the
Company’s obligations to pay the payments provided under Section 4.

(e) Withholding. The Company may withhold from any payments made under this
Agreement all federal, state, local or other taxes required pursuant to any law
or governmental regulation or ruling.

 

7



--------------------------------------------------------------------------------

(f) Successors. All rights under this Agreement are personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representative. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns. The Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform the obligations
set forth in this Agreement in the same manner and to the same extent as the
Company would be required to do.

(g) Governing Law. This Agreement and all determinations made and actions taken
pursuant hereto shall be governed by the substantive laws, but not the choice of
law rules, of the State of Delaware, or by U.S. federal law.

(h) Severability. In the event that any provision of this Agreement is declared
to be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of the terms of this Agreement shall not be affected except to the
extent necessary to reform or delete such illegal, invalid or unenforceable
provision.

(i) Arbitration. The Company and the Executive agree to attempt to resolve any
dispute between them quickly and fairly. Any dispute related to this Agreement
which remains unresolved shall be resolved exclusively by final and binding
arbitration conducted within 50 miles of San Diego, California, pursuant to the
then-current rules of the American Arbitration Association with respect to
employment disputes. The Company shall bear any and all costs of the arbitration
process plus, if the Executive substantially prevails on all issues raised, any
attorneys’ fees incurred by the Executive with regard to such arbitration.

(j) Notices. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by United States certified mail, return receipt
requested, or by overnight courier, postage prepaid, to the Company at its
corporate headquarters address, to the attention of the Secretary of the
Company, or to the Executive at the home address most recently communicated by
the Executive to the Company in writing.

(k) 409A Compliance.

(i) This Agreement is intended to comply with, or otherwise be exempt from,
section 409A of the Internal Revenue Code of 1986, as amended, and any
regulations and Treasury guidance promulgated thereunder (the “Code”).

(ii) The preceding provisions, however, shall not be construed as a guarantee by
the Company of any particular tax effect to the Executive under this Agreement.
The Company shall not be liable to the Executive for any payment made under this
Agreement, at the direction or with the consent of the Executive, which is
determined to result in an additional tax, penalty, or interest under Code
section 409A, nor for reporting in good faith any payment made under this
Agreement as an amount includible in gross income under Code section 409A.

(iii) For purposes of Code section 409A, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.

 

8



--------------------------------------------------------------------------------

(iv) If a payment obligation under this Agreement arises on account of the
Executive’s termination of employment while a “specified employee” (as defined
under Code section 409A and the regulations thereunder and determined in good
faith by the Board), any payment of “deferred compensation” (as defined under
Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) shall
be made within 15 days after the end of the six-month period beginning on the
date of such termination of employment or, if earlier, within 15 days after
appointment of the personal representative or executor of the Executive’s estate
following his death.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.

 

 

/s/    Dwight Winstead

  Dwight Winstead CAREFUSION CORPORATION BY:  

/s/    David Schlotterbeck

  David Schlotterbeck   Chairman and Chief Executive Officer

 

9



--------------------------------------------------------------------------------

LOGO [g77785g07t52.jpg]

APPENDIX A

CAREFUSION CORPORATION

RETENTION AWARD AND RESTRICTED STOCK UNITS AGREEMENT

On October 15, 2009 (the “Grant Date”), CareFusion Corporation, a Delaware
corporation (the “Company”), has awarded to Dwight Winstead (“Awardee”) 65,151
Restricted Stock Units (the “Restricted Stock Units” or “Award”), representing
an unfunded unsecured promise of the Company to deliver shares of common stock,
par value $0.01 per share, of the Company (the “Shares”) to Awardee as set forth
herein. The Restricted Stock Units have been granted pursuant to the CareFusion
Corporation 2009 Long-Term Incentive Plan (the “Plan”), and shall be subject to
all provisions of the Plan, which are incorporated herein by reference, and
shall be subject to the provisions of this Restricted Stock Units Agreement
(this “Agreement”). Capitalized terms used in this Agreement which are not
specifically defined will have the meanings ascribed to such terms in the Plan.

1. Vesting. The Restricted Stock Units shall vest in three installments, in
which one-third of the Restricted Stock Units shall vest on each of the third,
fourth and fifth anniversaries of the Grant Date (each a “Vesting Date” with
respect to the portion of the Restricted Stock Units scheduled to vest on such
date), subject in each case to the provisions of this Agreement, including those
relating to the Awardee’s continued employment with the Company and its
Affiliates (collectively, the “CareFusion Group”). Notwithstanding the foregoing
or anything in this Agreement to the contrary, in the event of a Change of
Control prior to the Awardee’s termination of employment, the Restricted Stock
Units shall vest in full without regard to the Covenants.

2. Transferability. The Restricted Stock Units shall not be transferable.

3. Termination of Employment; Death, Disability and Retirement.

(a) General. Except as set forth below, if a termination of employment of
Awardee occurs prior to the third anniversary of the Grant Date, any unvested
portion of such Restricted Stock Units shall be forfeited by Awardee.

(b) Death or Disability. If the death or Disability (as defined in the Plan) of
Awardee occurs prior to the vesting in full of the Restricted Stock Units then
any unvested Restricted Stock Units shall immediately vest in full and shall not
be forfeited.

(c) Termination of Employment by Reason of a Termination without Cause or a
Termination for Good Reason. If, prior to the third anniversary of the Grant
Date, Awardee’s employment with the Company is terminated by the Company without
Cause or by Awardee for Good Reason, then any unvested Restricted Stock Units
shall immediately vest in full and shall not be forfeited, and Awardee shall
receive the Shares in accordance with the provisions of Paragraph 6(b). For
purposes of this Agreement, “Cause” and “Good Reason” shall have the meanings
ascribed to them in Section 4(a)(ii) and Section 4(a)(iii), respectively, in the
Awardee’s Retention Agreement, by and between Awardee and the Company, dated as
of October 15, 2009 (the “Retention Agreement”).



--------------------------------------------------------------------------------

(d) Termination of Employment by Reason of a Termination for Cause. If there is
a termination of employment of Awardee by the Company for Cause, then Awardee
shall forfeit all Restricted Stock Units, whether vested or unvested.

4. Covenants. As used in this Agreement, “Covenants” shall refer only to
Covenants as defined in Section 5 of the Retention Agreement.

5. Special Forfeiture Rules. During the Restricted Period (as defined in
Section 5 of the Retention Agreement), Awardee agrees to comply in full with the
Covenants. Except in the case of a termination of employment of Awardee by the
Company without Cause or by Awardee for Good Reason, if Awardee commits any
breach of the Covenants during the Restricted Period, then all unpaid Restricted
Stock Units shall immediately and automatically terminate and be forfeited.

No provisions of this Agreement shall diminish, negate or otherwise impact any
separate noncompete or other agreement (including the Retention Agreement) to
which Awardee may be a party, including, but not limited to, any certificate of
compliance or similar attestation/certification signed by Awardee. Awardee
acknowledges and agrees that the restrictions contained in this Agreement are
being made for the benefit of the Company in consideration of Awardee’s receipt
of the Restricted Stock Units, in consideration of employment, in consideration
of exposing Awardee to the Company’s business operations and confidential
information, and for other good and valuable consideration, the adequacy of
which consideration is hereby expressly confirmed. Awardee further acknowledges
that the receipt of the Restricted Stock Units and execution of this Agreement
are voluntary actions on the part of Awardee and that the Company is unwilling
to provide the Restricted Stock Units to Awardee without including the
restrictions and covenants of Awardee contained in this Agreement. Further, the
parties agree and acknowledge that the provisions contained in Paragraphs 4 and
5 are ancillary to, or part of, an otherwise enforceable agreement at the time
the agreement is made.

6. Payment. (a) Subject to the provisions of Paragraphs 4 and 5 of this
Agreement and Paragraphs (b), (c), (d) and (e) below, and unless Awardee makes
an effective election to defer receipt of the Shares represented by the
Restricted Stock Units, on the date of vesting of any Restricted Stock Unit,
Awardee shall be entitled to receive from the Company (without any payment on
behalf of Awardee other than as described in Paragraph 10) the Shares
represented by such Restricted Stock Unit within 30 days of such date. Elections
to defer receipt of the Shares beyond the date of settlement provided herein may
be permitted in the discretion of the Administrator pursuant to procedures
established by the Administrator in compliance with the requirements of
Section 409A of the Code.

(b) Termination by the Company without Cause or by Awardee for Good Reason.
Notwithstanding anything herein to the contrary, in the event that such
Restricted Stock Units vest prior to the Vesting Date(s) set forth in Paragraph
1 as a result of a termination of employment of Awardee by the Company without
Cause or by Awardee for Good Reason, Awardee shall receive one-third of the
corresponding Shares on the date of such termination; one-third of the
corresponding Shares on the first anniversary of the date of such termination;
and one-third of the corresponding Shares on the second anniversary of the date
of such termination, without regard to the Covenants.

 

2



--------------------------------------------------------------------------------

(c) Death. Notwithstanding anything herein to the contrary, in the event that
such Restricted Stock Units vest prior to the Vesting Date(s) set forth in
Paragraph 1 as a result of Awardee’s death, Awardee’s estate shall be entitled
to receive the corresponding Shares from the Company on the date of such
vesting.

(d) Disability. Notwithstanding anything herein to the contrary, in the event
that such Restricted Stock Units vest prior to the Vesting Date(s) set forth in
Paragraph 1 as a result of the Disability of Awardee, Awardee shall be entitled
to receive the corresponding Shares from the Company on the date of such
vesting; provided, however, that where Section 409A of the Code applies to such
distribution and Awardee is a “specified employee” (determined in accordance
with Section 409A of the Code), Awardee shall be entitled to receive the
corresponding Shares from the Company on the date that is the first day of the
seventh month after Awardee’s “separation from service” with the Company
(determined in accordance with Section 409A of the Code).

(e) Change of Control. Notwithstanding anything herein to the contrary, in the
event that such Restricted Stock Units vest prior to the Vesting Date(s) set
forth in Paragraph 1 as a result of the occurrence of a Change of Control,
Awardee shall be entitled to receive the corresponding Shares from the Company
on the date of such vesting; provided, however, that if the Change of Control
occurs under circumstances that would not qualify as a permissible date of
distribution under Section 409A(a)(2)(A) of the Code and the regulations
thereunder, then Awardee shall be entitled to receive the corresponding Shares
from the Company on the Vesting Date(s) that would have otherwise applied
pursuant to Paragraph 1.

7. Dividend Equivalents. Awardee shall not be entitled to receive any cash
dividends on the Restricted Stock Units. However, to the extent the Company
determines to pay a cash dividend to holders of the Common Stock, an Awardee
shall, with respect to each Restricted Stock Unit, be entitled to receive a cash
payment from the Company on each cash dividend payment date with respect to the
Shares with a record date between the Grant Date and the settlement of such unit
pursuant to Paragraph 6 hereof, such cash payment to be in an amount equal to
the dividend that would have been paid on the Common Stock represented by such
unit. Cash payments on each cash dividend payment date with respect to the
Shares with a record date prior to a Vesting Date shall be accrued until the
Vesting Date and paid thereon (subject to the same vesting requirements as the
underlying Restricted Stock Units award). Elections to defer receipt of the cash
payments in lieu of cash dividends beyond the date of settlement provided herein
may be permitted in the discretion of the Committee pursuant to procedures
established by the Company in compliance with the requirements of Section 409A
of the Code.

8. Right of Set-Off. By accepting these Restricted Stock Units, Awardee consents
to a deduction from, and set-off against, any amounts owed to Awardee that are
not treated as “non-qualified deferred compensation” under Section 409A of the
Code by any member of the CareFusion Group from time to time (including, but not
limited to, amounts owed to Awardee as wages, severance payments or other fringe
benefits) to the extent of the amounts owed to the CareFusion Group by Awardee
under this Agreement.

9. No Stockholder Rights. Awardee shall have no rights of a stockholder with
respect to the Restricted Stock Units, including, without limitation, any right
to vote the Shares represented by the Restricted Stock Units.

 

3



--------------------------------------------------------------------------------

10. Withholding Tax.

(a) Generally. Awardee is liable and responsible for all taxes owed in
connection with the Restricted Stock Units (including taxes owed with respect to
any cash payments described in Paragraph 7 hereof), regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the Restricted Stock Units. The Company does not make any
representation or undertaking regarding the tax treatment or the treatment of
any tax withholding in connection with the grant or vesting of the Restricted
Stock Units or the subsequent sale of Shares issuable upon settlement of the
Restricted Stock Units. The Company does not commit and is under no obligation
to structure the Restricted Stock Units to reduce or eliminate Awardee’s tax
liability.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Restricted Stock Units (e.g., vesting or settlement) that the Company determines
may result in any domestic or foreign tax withholding obligation, whether
national, federal, state or local, including any employment tax obligation (the
“Tax Withholding Obligation”), Awardee is required to arrange for the
satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company. Unless Awardee elects to satisfy the Tax
Withholding Obligation by an alternative means that is then permitted by the
Company, Awardee’s acceptance of this Agreement constitutes Awardee’s
instruction and authorization to the Company to retain on Awardee’s behalf the
number of Shares from those Shares issuable to Awardee under this Award, to
reduce the number of unpaid Restricted Stock Units or to sell or arrange for the
sale of the number of Shares as the Company determines to be sufficient to
satisfy the Tax Withholding Obligation as owed when any such obligation comes
due. The value of any Shares retained or the number of Restricted Stock Units
reduced for such purposes shall be based on the Fair Market Value, as the term
is defined in the Plan, of the Shares on the date of vesting of the Restricted
Stock Units. To the extent that the Company retains any Shares or reduces the
number of Restricted Stock Units to cover the Tax Withholding Obligation, it
will do so at the minimum statutory rate, but in no event shall such amount
exceed the minimum required by applicable law and regulations. The Company shall
have the right to deduct from all cash payments paid pursuant to Paragraph 7
hereof the amount of any taxes which the Company is required to withhold with
respect to such payments.

11. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement shall be governed by the laws of the State of Delaware, without regard
to principles of conflicts of law, except to the extent superceded by the laws
of the United States of America. The parties agree and acknowledge that the laws
of the State of Delaware bear a substantial relationship to the parties and/or
this Agreement and that the Restricted Stock Units and benefits granted herein
would not be granted without the governance of this Agreement by the laws of the
State of Delaware. In addition, all legal actions or proceedings relating to
this Agreement shall be brought exclusively in state or federal courts located
in the State of Delaware and the parties executing this Agreement hereby consent
to the personal jurisdiction of such courts. Awardee acknowledges that the
covenants contained in Paragraphs 4 and 5 of this Agreement are reasonable in
nature, are fundamental for the protection of the Company’s legitimate business
and proprietary interests, and do not adversely affect Awardee’s ability to earn
a living in any capacity that does not violate such covenants. The parties
further agree that in the event of any violation by Awardee of any such
covenants, the

 

4



--------------------------------------------------------------------------------

Company will suffer immediate and irreparable injury for which there is no
adequate remedy at law. In the event of any violation or attempted violations of
the restrictions and covenants of Awardee contained in this Agreement, the
CareFusion Group shall be entitled to specific performance and injunctive relief
or other equitable relief, including the issuance ex parte of a temporary
restraining order, without any showing of irreparable harm or damage, such
irreparable harm being acknowledged and admitted by Awardee, and Awardee hereby
waives any requirement for the securing or posting of any bond in connection
with such remedy, without prejudice to any other rights and remedies afforded
the CareFusion Group hereunder or by law. In the event that it becomes necessary
for the CareFusion Group to institute legal proceedings under this Agreement,
Awardee shall be responsible to the Company for all costs and reasonable legal
fees incurred by the Company with regard to such proceedings. Any provision of
this Agreement which is determined by a court of competent jurisdiction to be
invalid or unenforceable should be construed or limited in a manner that is
valid and enforceable and that comes closest to the business objectives intended
by such provision, without invalidating or rendering unenforceable the remaining
provisions of this Agreement.

12. Action by the Administrator. The parties agree that the interpretation of
this Agreement shall rest exclusively and completely within the sole discretion
of the Administrator. The parties agree to be bound by the decisions of the
Administrator with regard to the interpretation of this Agreement and with
regard to any and all matters set forth in this Agreement. The Administrator may
delegate its functions under this Agreement to an officer of the CareFusion
Group designated by the Administrator (hereinafter the “designee”). In
fulfilling its responsibilities hereunder, the Administrator or its designee may
rely upon documents, written statements of the parties or such other material as
the Administrator or its designee deems appropriate. The parties agree that
there is no right to be heard or to appear before the Administrator or its
designee and that any decision of the Administrator or its designee relating to
this Agreement, including, without limitation, whether particular conduct
constitutes a breach of the Covenants, shall be final and binding unless such
decision is arbitrary and capricious.

13. Prompt Acceptance of Agreement. The Restricted Stock Unit grant evidenced by
this Agreement shall, at the discretion of the Administrator, be forfeited if
this Agreement is not manually executed and returned to the Company, or
electronically executed by Awardee by indicating Awardee’s acceptance of this
Agreement in accordance with the acceptance procedures set forth on the
Company’s third-party equity plan administrator’s web site, within 90 days of
the Grant Date.

14. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Restricted Stock Unit grant under and participation in the Plan or future
Restricted Stock Units that may be granted under the Plan by electronic means.
Awardee hereby consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of Restricted Stock Unit grants and the execution of
Restricted Stock Unit agreements through electronic signature.

 

5



--------------------------------------------------------------------------------

15. Notices. All notices, requests, consents and other communications required
or provided under this Agreement to be delivered by Awardee to the Company will
be in writing and will be deemed sufficient if delivered by hand, facsimile,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and will be effective upon delivery to the
Company at the address set forth below:

 

CareFusion Corporation

3750 Torrey View Court

San Diego, CA 92130

Attention: General Counsel

Facsimile: 858-617-2300

All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Awardee.

16. Retention Agreement. In the event of any discrepancy between this Agreement
and the provisions of the Retention Agreement, the provisions of this Agreement
will control.

 

CAREFUSION CORPORATION By:  

David L. Schlotterbeck

Its:  

Chairman and CEO

 

6



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

Awardee hereby: (a) acknowledges receiving a copy of the Plan, which has either
been previously delivered or is provided with this agreement, and represents
that he is familiar with and understands all provisions of the Plan and this
agreement; (b) voluntarily and knowingly accepts this Agreement and the
Restricted Stock Units granted to him under this Agreement subject to all
provisions of the Plan and this Agreement, including the provisions in the
Agreement regarding the “Covenants” and “Special Forfeiture Rules” set forth in
Paragraphs 4 and 5 above; (c) acknowledges previously accepting, and voluntarily
and knowingly accepts, the terms of the equity awards of the Company and/or
Cardinal Health, Inc. that Awardee received in connection with the spin-off of
the Company from Cardinal Health, Inc., subject to all the provisions of the
applicable equity incentive plan(s) under which the award(s) was granted; and
(d) represents that he understands that the acceptance of this Agreement through
an on-line or electronic system, if applicable, carries the same legal
significance as if he or she manually signed the Agreement. Awardee further
acknowledges receiving a copy of the Company’s most recent annual report to
stockholders and other communications routinely distributed to the Company’s
stockholders and a copy of the Plan Prospectus dated August 31, 2009 pertaining
to the Plan.

 

 

Awardee’s Signature

 

Date

 

7



--------------------------------------------------------------------------------

LOGO [g77785g07t52.jpg]   

APPENDIX B

LIMITED EXCLUSION NOTIFICATION

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and CareFusion Corporation, a
Delaware corporation (the “Company”) does not require you to assign or offer to
assign to the Company any invention that you developed entirely on your own time
without using the Company’s equipment, supplies, facilities or trade secret
information except for those inventions that either:

 

  (1) Relate at the time of conception or reduction to practice of the invention
to the Company’s business, or actual or demonstrably anticipated research or
development of the Company; or

 

  (2) Result from any work performed by you for the Company.

To the extent a provision in the Retention Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

I ACKNOWLEDGE RECEIPT of a copy of this notification.

 

By:  

/s/    Dwight Winstead

Dwight Winstead

Print Employee’s Name Date: 10/15/09

 

Witnessed by:

David Schlotterbeck

Chairman and CEO

Company Representative’s Name and Position Dated: 10/15/09



--------------------------------------------------------------------------------

LOGO [g77785g07t52.jpg]   

APPENDIX C

RELEASE AGREEMENT

This RELEASE AGREEMENT by and between CareFusion Corporation (the “Company”) and
                     (the “Executive”) is dated as of the      day of         ,
         (the “Release”).

Release

Executive hereby releases the Company and any of its predecessors, successors or
assigns to all or any part of its businesses (“CareFusion”) by execution of this
Release from any and all claims and causes of action that may exist, whether
known or unknown, as of the date of Executive’s execution of this Release with
the exception of any unemployment compensation claim Executive may have and any
other claims that cannot be waived by law. Executive agrees that this Release
applies to all officers, directors, employees and other representatives of
CareFusion and its affiliates and any of its predecessors, successors or assigns
to all or any part of its businesses including the Company, both individually
and in their respective capacities (collectively with CareFusion, “the
Releasees”). This Release relates to all causes of action to the extent
permitted by law, including, but not limited to, claims under CareFusion’s
policies or practices; federal and state fair employment practices or
discrimination laws; laws pertaining to breach of employment contract or
wrongful termination; age discrimination claims under the Age Discrimination and
Employment Act, 29 U.S.C. Section 621 et seq., the Uniformed Services Employment
and Reemployment Rights Act, 38 U.S.C. Section 4301 et seq.; the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. Section 2101 et seq. and
any applicable state laws of similar intent.

In addition, Executive agrees that Executive will not initiate, bring, or
prosecute any suit, action or grievance against any of the Releasees for any
released claim in any federal, state, county or municipal court, or any arbitral
forum, except as specifically stated below. Executive further agree that if
Executive does so, Executive will be liable for the payment of all damages and
costs, including attorneys’ fees, incurred by any of the Releasees in connection
with Executive’s suit, action, or grievance. Executive also waives any right to
any relief sought in connection with such claims, including any right to
damages, attorneys’ fees, costs, and all other legal or equitable relief.

This Release and agreement not to sue does not prohibit Executive from pursuing
a lawsuit, claim, or charge to challenge the validity or enforceability of this
Release under the Age Discrimination in Employment Act (“ADEA”) or the Older
Workers Benefit Protection Act (“OWBPA”), nor does it render Executive liable
for damages or costs, including attorneys’ fees, incurred by the Releasees in
connection with a lawsuit, claim, or charge to challenge the validity or
enforceability of this Release under the ADEA or the OWBPA. This Release and
agreement not to sue also does not prohibit the Executive from filing charges
with government agencies or participating in any investigation resulting from
such charges. However, under this Release, Executive agrees not to accept any
monetary or personal relief or remedy, including but not limited to back pay,
front pay, or reinstatement, that may be awarded to Executive in connection with
such charges. In addition, this general release is not intended to bar any
claims for workers’ compensation benefits.



--------------------------------------------------------------------------------

This Release does not apply to any claims arising after Executive’s execution of
this Release or any claims relating to rights under the Employment Agreement by
and between CareFusion Corporation, a Delaware corporation, and the Executive,
dated as of the      day of         ,         , as may be amended from time to
time.

Complete Release

Executive also expressly agrees that Executive has read, understands, and
intends to waive any and all rights or benefits described in Section 1542 of the
California Civil Code, which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

Thus, notwithstanding the provisions of Section 1542, and for the express
purpose of implementing a full and complete release and discharge of CareFusion
and any of its predecessors, successors or assigns to all or any part of its
businesses, Executive expressly acknowledge that this Release is intended to
include within its effect, without limitation, all claims Executive does not
know or suspect to exist in Executive’s favor at the time of execution of this
Release, and this Release contemplates the extinguishment of any such claim(s).

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Release to be executed in its name on its behalf, all as
of the day and year first above written.

 

 

Executive   Date:  

 

CAREFUSION CORPORATION By:  

 

Name:   Title:   Date:  

 

2